Citation Nr: 0729158	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  99-21 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of head 
trauma involving memory loss and an inability to read and 
write.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from February 1961 to April 
1964.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  

In February 2001, the Board remanded the case to the RO for 
additional development.  Following that development, the 
Board denied the veteran's claim in a July 2004 decision.  
The veteran appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a March 2005 order, 
the Court vacated the Board's decision and remanded the 
matter back to the Board for development consistent with the 
parties' Joint Motion for Remand.

Thereafter, the Board again denied the veteran's claim in a 
December 2005 decision, which the veteran appealed.  In an 
April 2007 order, the Court vacated the Board's decision and 
remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand.  The 
case is once again before the Board. 

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board points out that the RO has granted service 
connection for residuals of a central scotoma of the left eye 
(left eye disorder), but has denied service connection for 
nonischemic central retinal vein occlusion of the right eye 
(right eye disorder).  The veteran argues that the current 
issue on appeal concerning residuals of head trauma involving 
memory loss and an inability to read and write is 
inextricably intertwined with the issue of entitlement to 
service connection for a right eye disorder, as well as the 
issue of entitlement to an increased rating for a left eye 
disorder.  The Board disagrees.  

The Board emphasizes that the issue currently before the 
Board includes the symptom of an inability to read and write, 
which may or may not be related to an eye disorder.  
Nevertheless, the current issue on appeal focuses on 
cognitive impairment due to head trauma, which may or may not 
be a factor in the veteran's claimed inability to read and 
write.  The fact that an eye disorder may also cause 
difficulty reading and writing, however, does not necessarily 
mean that it is inextricable intertwined with the issue 
involving service connection for cognitive impairment as a 
result of head trauma.  

In other words, adjudication of a separate claim involving 
service connection for a right eye disorder has absolutely no 
effect on the outcome of the issue currently before the Board 
concerning service connection for residuals of head trauma 
involving memory loss and an inability to read and write.  
The fact that both disorders - cognitive impairment and a 
right eye disorder - are alleged to have stemmed from the 
same inservice injury does not make them inextricably 
intertwined.  Instead, the issue of inextricability would 
only arise had the veteran alleged that his eye disorders 
somehow caused or aggravated his cognitive impairment.  
However, this is not the case.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  

Therefore, the Board refers the issue of entitlement to 
service connection for a right eye disorder, as well as the 
issue of entitlement to an increased rating for a left eye 
disorder back to the RO for appropriate development and 
adjudication.  


REMAND

The veteran claims that he suffers from memory loss and an 
inability to read and write as a result of head trauma he 
sustained in a motor vehicle accident while on active duty.  
Before adjudicating this claim, however, the Board finds that 
additional medical development is necessary.  Due to the 
complex nature of the issue presented, the Board will provide 
a thorough factual background in order to assist the 
examiner's review of the claims file. 

At his February 1961 entrance examination, the veteran 
checked "yes" when asked, "Did you have difficulty with 
school studies or teachers? (If yes, state reason and give 
details)"  The veteran wrote, "Hard time in reading to 
remember for test."  Nevertheless, the veteran was qualified 
for enlistment.  In February 1964, the veteran was injured in 
a motor vehicle accident when his car overturned while 
traveling 25 miles per hour.  The veteran sustained multiple 
minor lacerations to his face and a crush injury to his right 
chest.  It was noted that the veteran was not able to 
remember the accident or the events immediately prior to the 
accident.  The veteran was hospitalized, where he was 
described as alert and oriented on the following morning.  X-
rays of the skull were normal.  The diagnoses were 
pneumonitis, acute, organism or cause NEC (traumatic); 
avulsion of tooth #6; retinopathy, traumatic, left eye; 
laceration of the face; and abrasions of the face and chest.  
The veteran's separation examination report made no reference 
to neurological findings involving the veteran's memory or 
his ability to read or write.  Indeed, the veteran checked 
"no" when asked about "loss of memory or amnesia."

The veteran filed a claim for VA compensation benefits in May 
1998, in which he wrote "unable to read and write - 1963" 
and "not able to finish G.E.D. do (sic) to injury."  The 
veteran was seen at the Gessler Clinic from 2000 to 2002 for 
various neurological complaints, including episodes of 
dizziness and double vision.  In August 2001, for example, 
the veteran reported that he almost blacked out while mowing 
his lawn.  In September 2001, the veteran reported other 
episodes involving dizziness accompanied by double vision.  
However, no neurological findings were reported.  Several 
reports listed a diagnosis of status post cerebralvascular 
accident.

The veteran also underwent a neurological evaluation by N.D., 
M.D., in May 2001 after reporting problems with visual 
acuity, occasional slurred speech, double vision, and 
headaches.  Dr. N.D. also recorded the veteran's history of 
significant memory problems since the motor vehicle accident 
thirty-five years prior.  Dr. N.D. recommended that the 
veteran undergo an MRI.  

The veteran was evaluated in connection with his claim for 
Social Security Administration (SSA) benefits.  In a July 
1998 psychological examination report, H.D., Ph.D., diagnosed 
the veteran with "borderline intellectual functioning and 
closed head injury, by self report."  In September 1998, 
L.M., Ph.D., also diagnosed the veteran with "borderline 
intellectual functioning, by history, and status post motor 
vehicle accident with closed head injury in 1963, by self 
report."  The veteran was evaluated by S.S., Ph.D., in 
January 1999, at which time he reported memory loss and 
difficulty reading due to a head injury.  Minnesota Multiple 
Personality Inventory (MMPI) indicated that the veteran was 
preoccupied with physical problems.  Dr. S.S. referred to 
prior testing which showed that the veteran's intellectual 
functioning was at the borderline level.  

The Board also reviewed VA outpatient treatment reports dated 
from 1998 to 2003, most of which pertain to the veteran's 
right and left eye disabilities.  In July 2003, however, it 
was noted that the veteran had possible dementia due to HIV.  
The diagnostic impression was borderline intelligence.  A 
November 2003 report noted that veteran's history of an 
inability to read and write since sustaining head trauma in 
service.  However, the clinician offered no additional 
comment.

During a VA neurological examination in June 2002, the 
examiner did not review the claims file but recorded the 
veteran's history involving the motor vehicle accident in 
service.  The veteran stated that he had difficulty reading 
and writing after the accident in that he "mixes up words."  
However, the examiner noted that he was able to understand 
language and speak clearly.  The veteran explained that he 
quit high school in the 12th grade to join the Army but was 
unable to complete his GED after service because of the 
accident.  He said his grades in school were poor in 
literature but that he did well in math and shop.  He added 
that he was able to read the Reader's Digest before the 
accident.  A mental status examination revealed that the 
veteran's concentration and ability to calculate were poor.  
The examiner noted that the veteran had difficulty reading 
and following written directions, but was able to write if 
prompted and follow verbal three-step commands.  His recall 
was 0/3 after five minutes.  A neurological evaluation was 
unremarkable.  The examiner concluded that the veteran's 
"inability to read and write may or may not be due to the 
motor vehicle accident in the service."  The examiner then 
recommended neuropsychiatric testing and an MMPI.  

In a July 2002 addendum report, the examiner noted that two 
tests were ordered but that the veteran was unable to 
complete either test due to his inability to read and write.  
The examiner then stated that she had reviewed the claims 
file.  The examiner referred to the May 2001 neurological 
evaluation report which noted multiple nonspecific 
complaints, none of which included memory problems or 
difficulties with reading and writing.  The record also 
revealed that an MMPI in January 1999 showed that the veteran 
was preoccupied with physical complaints; however, the test 
did not indicate whether the questions were read to him or 
whether he actually read them himself.  The examiner pointed 
out, however, that the record contained a written request of 
release of records dated on January 5, 2002, which was 
apparently completed by the veteran.  This document was 
described as "comprehensible and easily legible."  
According to the examiner, these findings in the claims file 
"make it less likely than not that this [veteran] truly 
suffers from permanent brain damage causing complete 
impairment of ability to write.  This is due to the 
[veteran's] handwritten letter that was give to the VA, which 
is present in the C-file."  The examiner indicated that she 
would review psychological testing when completed. 

An August 2002 VA psychiatric examination report notes that 
the examiner had reviewed the claims file but was unable to 
administer a psychological test because of the veteran's 
statement that he was unable to read and write.  Upon mental 
status examination, the veteran was alert and oriented times 
four and was able to recall the past four presidents.  His 
thought process was logical, coherent, and goal oriented.  
His memory appeared to be impaired, as he was able to recall 
only one out of three objects after five minutes.  The 
examiner concluded that the veteran appeared to suffer from 
some amount of impaired memory.  She added it was unfortunate 
that psychological testing could not be performed because of 
the veteran's inability to read and write.  The Axis I 
diagnosis was cognitive disorder secondary to traumatic brain 
injury.   

In August 2002, the examiner who performed the June 2002 
neurological examination reviewed the above psychiatric 
examination report and offered the following opinion: "In my 
professional opinion, I can not find a specific neurological 
cause that resulted in [the veteran's] inability to read and 
write.  The exam and history are conflicting.  It is less 
likely than not that the accident caused severe inability to 
read and write."

A December 2003 VA neurological examination report notes that 
the examiner had reviewed the February 1961 entrance 
examination report, including the veteran's handwriting and 
the notation that he had difficulty reading and "to remember 
for tests."  The examiner also reviewed the February 1964 
separation examination report, which the examiner pointed out 
was performed after the motor vehicle accident.  Thus, the 
examiner was able to compare the veteran's handwriting both 
before and after the accident.  The examiner next discussed 
the entries pertaining to the motor vehicle accident, as well 
as the evidence developed after service.  Based on a review 
of the claims file, an interview with the veteran, and a 
thorough neurological examination, the examiner concluded 
that the only residuals of the motor vehicle accident 
included the absence of tooth #6 and multiple asymptomatic 
scars about the face.  The examiner also commented that 
testing did not establish a disturbance of memory but 
revealed a difficulty in reading, writing and spelling due to 
the veteran's marginal I.Q.  The examiner explained that 
testing by the Armed Forces as well as by an independent 
psychologist many years after service revealed an I.Q. of 80, 
which was "quite marginal."

In a September 2005 letter, E.B., Ph.D., a VA psychologist, 
stated that she first interviewed the veteran in July 2003.  
She indicated that her notes from that interview show that 
the veteran reported that while in the Army, "He had an 
accident where his head was messed up and it is difficult for 
him to read or write and he has problems thinking."  Dr. 
E.B. then indicated that the veteran now requested assistance 
in finding resources "to challenge the denial of his request 
for an increase in his Service Connection. . . ." "He is 
requesting that I write a letter stating that his explanation 
was as likely as any other (that the government has 
raised)."  

Dr. E.B. then indicated that the veteran's explanation was 
plausible.  She explained that she had worked as a classroom 
teacher for five years and knows that proficient reading 
requires coordinated eye movements.  She also indicated that 
the veteran had always been consistent in relating his 
history.  In support of the veteran's claim, Dr. E.B. offered 
the following explanation:

He reported, when I first had contact with him, 
several years ago, that he completed 11 years of 
schooling at [redacted] High school and always had 
passing grades so that he could participate in 
sports.  He was in wrestling and participated two 
years (his junior and senior years of school).  The 
first year he was second in the state of Missouri.  
He also reported that he quit school his senior 
year, with two credits needed for graduation and 
jointed the Army.

He has never maintained that he was an avid reader 
but he enjoyed reading the Reader's Digest and 
liked to read short articles.  He has always 
maintained that after his accident he was never 
able to read again.  He has practiced and learned 
to read at about a second grade level but has never 
advanced any further.  He is frustrated as his 
grandchildren now are able to read more 
proficiently than he is able to read.   

As evidence to support his case he maintains that 
when he joined the Army he started preparing to 
take the GED.  He was working toward this end with 
a belief that he would be able to pass.  After his 
accident he was not able to complete his GED.  

Based on the foregoing, the record contains conflicting 
evidence as to whether the veteran suffers from memory loss 
and an inability to read and write due to the head trauma he 
sustained while on active duty.  Therefore, the Board finds 
that an additional medical opinion is necessary before 
adjudicating this claim.  See 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4) ("VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.")



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA neurological examination to 
determine the nature and etiology of any 
memory loss with any associated inability 
to read and write which may be present.  
All necessary studies and tests should be 
conducted.  The veteran's claims file 
should be made available to the examiner 
for review and it should be noted in the 
report. 

Following a neurological examination of 
the veteran and a thorough review of the 
claims file, the neurologist should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran 
suffers from memory loss as well as an 
inability to read and write as a result 
of the head trauma he sustained in 
February 1964 while on active duty.  

If either memory loss or an inability to 
read and write is present, the 
neurologist should comment on the 
likelihood that either is due to factors 
unrelated to the inservice head injury, 
namely the veteran's IQ and/or eye 
disorders.  

If, and only if,  the neurologist 
determines that a separate VA psychiatric 
or psychological examination is needed to 
fully resolve this issue, the RO should 
comply by scheduling the veteran for any 
additional examination deemed necessary 
by the neurologist.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

2.  When the development requested above, 
and any further action considered 
necessary, has been completed, the case 
should again be reviewed by the RO on the 
basis of the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and to comply with an order of the Court.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time. The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



